Title: To Thomas Jefferson from Ezra Stiles, 14 September 1786
From: Stiles, Ezra
To: Jefferson, Thomas



Sir
Yale College Sept 14 1786

I take the Liberty to inform you that, yesterday at the public anniversary Commencement in this University, the Senatus Academicus  did themselves the Honor to confer upon you the Degree of Doctor in Laws. We ask your Acceptance of it as a Token of the high Estimation and Respect we have for your literary Character, as well as for your Patriotism and Fidelity to the united [States.]
Our Enemies are fomenting Discord among us and have succeeded to excite some Tumults and popular Insurrections. But there will be great Wisdom in Exercise both in Congress, the Legislatures and the executive Administrations, which will controll, rectify and regulate all Things. All will conspire to prepare the People at large to see the necessity both of Paying the Interest of the foreign Debt, and of Enlarging the Powers of Congress. Congress ought to and will grow up into a very powerful Senate; but it is impossible it should with all the Cessions of the People acquire a Power dangerous to liberty so long as Property in the United States is so minutely partitioned and transfused among the Inhabitants. I pray God to give Success to your Negotiations. Sorry I am that yourself and Dr. Adams must have the Mortification of seeing the National Faith of the United States in Reproach among the European Powers. Our Ingratitude to France and Holld. particularly is great and unpardonable. However national Patience and Forbearance on their side, will give us opportunity to feel the Possibility of being disagreeably coerced and at length to learn the Wisdom and Necessity of exerting ourselves. We know France can declare Naval Reprisal upon us—this will br[ing] us to ourselves. But France will wisely procrastin[ate] such a Measure—for she will surely obtain her Repayment without it. The Western Territory will so diminish our Debt that we shall in a few years recover our justly lost national Credit. Must we also Subsidize Algiers? Why do the European Nations suffer the prædatory Wars of the Barb[ary] States? Delenda est Carthago. Algiers must be subu[ed.] In the mean Time we must expend £200,000 and subsi[dize] that piratical State. Peace with that and Morocco, may open a Mediterranian Commerce to us of £200,000 ⅌ annum. Excuse my free Remarks. I have the Honor to be, Sir, Yr. most obedt. very hble servt.,

Ezra Stiles


I have graduated this Commencement 83. Of these 51 Bachelors of Arts, 29 Masters of Arts; we conferred three Doctorates in Law on yourself, Dr. Mackennen, and Professor Williams of the University of Cambridge.

